Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                        Sep 12 2014, 8:51 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                                   GREGORY F. ZOELLER
Special Assistant to the State Public Defender          Attorney General of Indiana
Wieneke Law Office, LLC
Plainfield, Indiana                                     ROBERT J. HENKE
                                                        CHRISTINE REDELMAN
                                                        Deputies Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF                )
THE PARENT-CHILD RELATIONSHIP OF:                  )
L.M. AND Z.W. (MINOR CHILDREN) and                 )
A.M. (MOTHER),                                     )
      Appellant-Respondent,                        )
                                                   )
               vs.                                 )   No. 90A02-1312-JT-1067
                                                   )
THE INDIANA DEPARTMENT OF                          )
CHILD SERVICES,                                    )
      Appellee-Petitioner.                         )


                        APPEAL FROM THE WELLS CIRCUIT COURT
                           The Honorable Kenton W. Kiracofe, Judge
                                 Cause No. 90C01-1212-JT-8
                                 Cause No. 90C01-1212-JT-9


                                       September 12, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                       Case Summary

       A.M. (“Mother”) appeals the trial court’s order terminating her parental rights to Z.W.

and L.M. (collectively, “Children”).

       We affirm.

                                           Issues

       Mother presents two issues for our review, which we restate as a single issue: whether

the Department of Child Service (“DCS”) carried its burden of proving by clear and

convincing evidence that mother’s parental rights should be terminated.

                              Facts and Procedural History

       Z.W. was born to Mother and I.W. on July 5, 2006. Mother and I.W.’s relationship

ended when Z.W. was around one year old. At the time of these proceedings, I.W. was

incarcerated outside of Indiana.

       On March 28, 2010, L.M. was born to Mother and J.M. (“Father”). At birth, L.M.

tested positive for cocaine and amphetamines. As a result, a Child in Need of Services

(“CHINS”) proceeding was filed in Delaware County involving Mother and Father. This

case was resolved through an informal adjustment.

       In the summer of 2011, Mother, Father, and Children were in a car driven by Father.

Police pulled the car over, and Father was arrested for Operating While Intoxicated. An

informal adjustment was put into place by DCS. Children remained in the home, and

services were provided to the family.

       On August 4, 2011, drug screens were administered, and Mother and Father tested


                                              2
positive for methamphetamine. DCS removed Children from the home, and Children were

found to be CHINS on August 26, 2011. During the ensuing months, Mother tested positive

for methamphetamine on several occasions, including while she was pregnant with a third

child. DCS ordered Mother to participate in substance abuse treatment and to obtain a

psychological examination.

       Mother’s participation in court-ordered, DCS-provided services was sporadic. Mother

tested positive for methamphetamine use on several occasions and appeared for only a few

supervised visits. Twice, DCS had planned trial home visits with Children and Mother;

Mother was not present at the home on one occasion, and she tested positive for

methamphetamine before the second attempted home visit in August 2012.

       Between August 2012 and May 2013, Mother had no contact with DCS caseworkers

or with Children. Father violated the terms of his probation in the criminal case that gave

rise to the proceedings at issue here, and he was incarcerated; shortly thereafter, on

December 19, 2012, DCS filed its petition to terminate parental rights.

       In April 2013, Mother left Indiana to obtain mental health treatment. She was

diagnosed with bipolar disorder, and during her treatment stay in Florida was transferred for

three days to a hospital after threatening to commit suicide. Mother ultimately completed a

thirty-day treatment program, and returned to Indiana after her May 18, 2013 discharge from

the program.

       On June 3, 4, and 6, 2013, the trial court conducted a hearing on DCS’s petition to

terminate Mother’s parental rights. On December 11, 2013, the court ordered Mother’s


                                             3
parental rights terminated as to Children.1

       This appeal ensued.

                                    Discussion and Decision

       Mother appeals the termination of her parental rights. Our standard of review is

highly deferential in such cases. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This

Court will not set aside the trial court’s judgment terminating a parent-child relationship

unless it is clearly erroneous. In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997). When

reviewing the sufficiency of the evidence to support a judgment of involuntary termination of

a parent-child relationship, we neither reweigh the evidence nor judge the credibility of the

witnesses. Id. We consider only the evidence that supports the judgment and the reasonable

inferences to be drawn therefrom. Id.

       Parental rights are of a constitutional dimension, but the law provides for the

termination of those rights when the parents are unable or unwilling to meet their parental

responsibilities. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

(Ind. 2005). The purpose of terminating parental rights is not to punish the parents, but to

protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Indiana Code section 31-35-2-4(b)(2) sets out the elements that DCS must allege and

prove by clear and convincing evidence in order to terminate a parent-child relationship:

       (A) That one (1) of the following is true:

               (i)     The child has been removed from the parent for at least six (6)

1
 A third child, E.M., was born to Mother and Father in May 2012. A separate CHINS action was filed
concerning E.M.; the associated proceedings are not a subject of this appeal.

                                                  4
                      months under a dispositional decree.
              (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding, the
                      date of the finding, and the manner in which the finding was
                      made.
              (iii)   The child has been removed from the parent and has been under
                      the supervision of a county office of family and children for at
                      least fifteen (15) months of the most recent twenty-two (22)
                      months, beginning with the date the child is removed from the
                      home as a result of the child being alleged to be a child in need
                      of services or a delinquent child;

       (B) That one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that resulted
                      in the child’s removal or the reasons for placement outside the
                      home of the parents will not be remedied.
              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of the
                      child.
              (iii)   The child has, on two (2) separate occasions, been adjudicated
                      a child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

       If the court finds that the allegations in a petition described in Section 4 of this chapter

are true, the court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a). A

trial court must judge a parent’s fitness to care for his or her child at the time of the

termination hearing, taking into consideration evidence of changed conditions. In re J.T.,

742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial court also must “evaluate

the parent’s habitual patterns of conduct to determine the probability of future neglect or

deprivation of the child.” Id. Courts have properly considered evidence of a parent’s prior


                                                5
criminal history, drug and alcohol abuse, history of neglect, failure to provide support, and

lack of adequate housing and employment. A.F. v. Marion Cnty. Office of Family &

Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.

       On appeal, Mother contends that DCS did not carry its burden of proving by clear and

convincing evidence the requirements of subsection 31-35-2-4(b)(2)(B)(i), which requires

that the court find there is a reasonable probability that the conditions necessitating a child’s

removal from the home will not be remedied. The statute “is written in the disjunctive” so

that only one of the requirements of subsection (B)—which include either that there is a

reasonable probability the conditions necessitating a child’s removal will not be remedied or

that continuation of the parent-child relationship poses a threat to the child’s well-being—

need be proven by clear and convincing evidence. In re L.S., 717 N.E.2d at 209.

       Throughout the duration of the CHINS proceeding, Mother failed to participate in

most services provided, and tested positive for methamphetamine use on several occasions.

Mother failed to participate in DCS-provided mental health services. Though she eventually

obtained mental health services, several witnesses testified that Mother does not appreciate

the significant role of substance abuse in her life. Mother’s counselor during her inpatient

treatment program, Mark St. John, characterized Mother’s prognosis as “poor” as a result of

this lack of insight and Mother’s failure to engage community-level substance abuse

counseling. (Tr. at 133.) The Children’s Guardian Ad Litem and a DCS caseworker both

testified that unless Mother is reliably sober, she is not capable of being a good parent.

Mother also has a prior history of disputes with Father and other family members that have


                                               6
escalated to violence.

       While Mother states that she was receiving care for her bipolar condition and

participating in substance abuse counseling at the time of the termination hearing, we note

that she had been released from inpatient treatment only a few weeks before the hearing and

failed to participate for almost ten months in any services related to reunification with the

Children. We cannot conclude that DCS failed to carry its burden as to the likelihood that

conditions in the home causing the Children’s removal would be remedied.

       Mother also contends that DCS failed to carry the burden of proving that terminating

her rights as to Children was in their best interests. In determining the best interests of the

child, a trial court must “look beyond the factors identified by the DCS and consider the

totality of the evidence.” In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The interests

of the parent must be subordinated to those of the child. Id. A court need not wait until a

child is harmed irreversibly before terminating the parent-child relationship.              Id.

“Recommendations of the case manager and court-appointed advocate, in addition to

evidence the conditions resulting in removal will not be remedied, are sufficient to show by

clear and convincing evidence that termination is in the child’s best interests.” Id.

       Here, we have concluded there is sufficient evidence that the conditions that resulted

in Children’s removal will not likely be remedied. Both the DCS caseworker and Children’s

Guardian Ad Litem testified that termination of Mother’s parental rights was in Children’s

best interests in light of Mother’s established pattern of substance abuse. We accordingly

conclude that DCS carried its burden to prove that termination of Mother’s parental rights


                                              7
was in Children’s best interests.

                                       Conclusion

       DCS carried its burden to establish by clear and convincing evidence that there was a

reasonable likelihood that the conditions resulting in Children’s removal from the home

would not be remedied, and that termination of Mother’s parental rights was in Children’s

best interests.

       Affirmed.

NAJAM, J., and PYLE, J., concur.




                                             8